DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 1/14/2022 is acknowledged.
Claims 1, 2, 7, 8, 10, 11, and 16-18 are amended.

Response to Amendment
Amendments filed on 1/14/2022 are entered for prosecution. Claims 1-18 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the clam amendments.
Applicant’s amendments to the claim 18 has overcome the objection to the claim 18 previously set forth in the Non-Final Action mailed 10/22/2021.
Applicant’s amendments to the claim 15 have overcome the objection to the claim 15 previously set forth in the Non-Final Action mailed 10/22/2021.
Applicant’s amendments to the claims 7 and 16 have overcome the nonstatutory double patenting rejections to the claims 7-9 and 16-18 previously set forth in the Non-Final Action mailed 10/22/2021.
Applicant’s amendments to the claims 2, 8, 11, and 17 have overcome the 112 Rejection to the claims 2, 8, 11, and 17 previously set forth in the Non-Final Action mailed 10/22/2021.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 7, 10, and 16 (pages 8-10) in a reply filed 1/14/2022 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 7, 10, and 16:
Claims 1, 7, 10, and 16 each recite “the first signaling is an original handover preparation signaling” (lines 4-5 of claim 1; lines 6-7 of claim 7; line 8 of claim 10; lines 9-10 of claim 16). It is unclear which network element that the first signaling is generated from and which network element that the first signaling is sent to. For examination purpose only, it is interpreted as “the first signaling is an original handover preparation signaling generated by the source base station and sent to the target base station”.
Claims 1, 7, 10, and 16 each recite a limitation “the time-frequency resource” (lines 6-7 of claim 1; lines 6-7 of claim 7; line 7 of claim 10; lines 8-9 of claim 16). There is insufficient antecedent basis for the limitation in the claim.

Regarding claims 2-6, 8-9, 11-15, and 17-18:
Claims 2-6, 8-9, 11-15, and 17-18 are also rejected because they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0311208 A1, hereinafter Yu) in view of Xu et al. (US 2020/0128479 A1, hereinafter Xu).

It is noted that the corresponding citation from Xu to the rejection of the claims is supported by Foreign Application CN 201710026111.3 filed on Jan. 13, 2017 and International Application PCT/CN2017/078228 filed on Mar. 25, 2017 to which Xu claims the priority. Thus, Xu was effectively filed before the effective filing date of the claimed invention.

Regarding claim 1:
	Yu teaches a method of a handover of a user equipment (UE) (see, Yu: Fig. 3A), the method comprising: determining, by a source base station (see, Yu: Fig. 3A, Serving BS 105-c), a second signaling (see, Yu: Fig. 3A, HO Information 330-b, equivalent to the second signaling) based on a first signaling (see, Yu: Fig. 3A, Handover Request 340-a, equivalent to the first signaling) when the UE is handed over to a target base station (see, Yu: Fig. 3A, Target BS 105-d) on the time-frequency resource that the first signaling is sent (see, Yu: UE handover process flow of Fig. 3A. Para. [0096] teaches a backhaul link (i.e., a time-frequency resource) that is used for the serving base station (e.g., source base station) to transmit a handover request message to the target base station), wherein the first signaling is an original handover preparation signaling (see, Yu: Fig. 3A, Handover Request 340-a), and sending, by the source base station, the second signaling to the target base station (see, Yu: Fig. 3A, HO Information 330-b, equivalent to the second signaling, sent from the Serving BS to the Target BS) (see, Yu: para. [0096] teaches wherein “At 340-a, the serving base station 105-c may transmit a handover request message to the target base station 105-d via a backhaul link, for example.” and para. [0097] teaches wherein “In some cases, the serving base station 105-c may transmit, and the target base station 105-d may receive, handover information associated with the UE 115-b at 330-b. The handover information may include an indication of the type of handover procedure to be employed for the UE 115-b. Thus, the serving base station 105-c may inform the target base station 105-d of the type of handover being performed.”). 
	Yu does not explicitly teach wherein the second signaling carries overheat-related information of the UE, wherein determining the second signaling based on the first signaling comprises: adding the overheat-related information of the UE to the original handover preparation signaling to obtain the second signaling.
	In the same field of endeavor, Xu teaches wherein the second signaling carries overheat-related information of the UE, wherein determining the second signaling based on the first signaling comprises: adding the overheat-related information of the UE to the original handover preparation signaling to obtain the second signaling (see, Xu: para. [0202] teaches wherein “When a source base station of the UE triggers the UE to perform the handover, if the source base station previously receives a message reported by the UE in step 2 in any manner in Embodiment 1 to Embodiment 6, the source base station adds, to a handover request message to be sent to a target base station, the message reported by the UE. For example, the message may be used as content of access stratum context (AS context) information included in a handover preparation message.” Here, the message reported by a UE to a source base station in step 2 in any manner in Embodiment 1 to Embodiment 6 is overheat-related information of the UE as disclosed in para. [0108-0190], and the handover request message (i.e., a second signaling) to the target base station carries the message reported by the UE (i.e., overheat-related information in Embodiment 1 to Embodiment 6).).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include the teachings of Xu in order for overheat protection of user equipment (UE) (see, Xu: Abstract and para. [0201-0203]). 

Regarding claim 2:
As discussed above, Yu in view of Xu teaches all limitations in claim 1.
	Xu further teaches wherein the overheat-related information of the UE comprises (see, Xu: para. [0202] teaches wherein “the source base station adds, to a handover request message to be sent to a target base station, the message reported by the UE”) at least one of: overheat indication information indicating whether the UE is currently overheating (see, Xu: para. [0022] teaches wherein “the first message is used to notify the network device that the overheating problem occurs in the user equipment”), or a recommended configuration of the UE (see, Xu: para. [0023] teaches wherein “the first message includes assistance information”).

Regarding claim 3: 
As discussed above, Yu in view of Xu teaches all limitations in claim 1.
	Xu further teaches wherein determining the second signaling based on the first signaling comprises: adding a third signaling (e.g., access stratum context (AS context)) to a network internode definition signaling, wherein the third signaling is an access stratum content signaling (see, Xu: para. [0202] teaches wherein “the message may be used as content of access stratum context (AS context) information included in a handover preparation message.” The overheat-related message reported by the UE is used as content of access stratum context (AS context) information included in the handover preparation message.); and adding a fourth signaling (e.g., UE assistance information) to the third signaling, and adding the third signaling to which the fourth signaling is added to the handover preparation signaling to obtain the second signaling, wherein the fourth signaling is configured to indicate the overheat-related information of the UE (see, Xu: para. [0203] teaches wherein “the handover request message sent by the source base station to the target base station further includes indication information that is configured by the source base station for the UE and that is used to notify the UE whether the message reporting process in Embodiment 1 to Embodiment 6 can be initiated … the message may be used as content of AS Config information included in the handover preparation message.” As disclosed in Embodiment 1 (see, para. [0110]) and Embodiment 4 (see, para. [0156]) of Xu, an overheating problem indication message reported to the base station includes one piece of assistance information, which is later added as content of AS context information.).

Regarding claim 4:
As discussed above, Yu in view of Xu teaches all limitations in claim 1.
	Xu further teaches wherein determining the second signaling based on the first signaling comprises: adding a fifth signaling (e.g., access stratum context (AS context)) to the handover preparation signaling, wherein the fifth signaling is an access stratum content signaling (see, Xu: para. [0202] teaches wherein “the message may be used as content of access stratum context (AS context) information included in a handover preparation message”); and using an original signaling (e.g., UE assistance information) in the fifth signaling (e.g., the AS context) to obtain the second signaling (e.g., handover request message), wherein the original signaling is configured to indicate the overheat-related information of the UE (see, Xu: para. [0202] teaches wherein the source base station adds the message reported by the UE (that is, the UE assistance information) to a handover request message. As disclosed in Embodiment 1 (see, para. [0110]) and Embodiment 4 (see, para. [0156]) of Xu, an overheating problem indication message reported to the base station includes one piece of assistance information, which is later added as content of AS context information.).

Regarding claim 5:
As discussed above, Yu in view of Xu teaches all limitations in claim 1.
	Xu further teaches wherein determining the second signaling based on the first signaling comprises: adding a sixth signaling (e.g., UE assistance information) to a network internode definition signaling (e.g., access stratum context (AS context)), wherein the sixth signaling is configured to indicate the overheat-related information of the UE (see, Xu: para. [0110] [0156] teach wherein an overheating problem indication message reported to the base station includes one piece of assistance information, Embodiment 1 (para. [0110]) and Embodiment 4 (para. [0156]), which is later added as content of AS context information (para. [0202])); and adding the sixth signaling to the handover preparation signaling to obtain the second signaling (see, Xu: para. [0202] teaches wherein the UE assistance information (i.e., the message reported by the UE) is added as content of AS context information included in a handover preparation message to be sent from a source base station to a target base station as a handover request message.).

Regarding claim 6:
As discussed above, Yu in view of Xu teaches all limitations in claim 1.
	Xu further teaches wherein determining the second signaling based on the first signaling comprises: using an original signaling in the handover preparation signaling to obtain the second signaling (see, Xu: para. [0202] teaches wherein the source base station adds the message reported by the UE (that is, the UE assistance information) to a handover request message.), wherein the original signaling is configured to indicate the overheat-related information of the UE (see, Xu: para. [0110] [0156] teach an overheating problem indication message reported to the base station includes one piece of assistance information, Embodiment 1 (para. [0110]) and Embodiment 4 (para. [0156]), which is later added as content of AS context information in the handover request message (para. [0202]). In the case of Xu, the indication of the overheat-related information of the UE is included in the handover request message (equivalent to the original signaling) from the source base station to the target base station without needing a second handover request message from the source base station.).

Regarding claim 7:
Yu teaches a method for handover of UE, wherein the method is applied to a target base station (see, Yu: Fig. 3A and Target BS 105-d), and the method comprises: receiving a second signaling sent by a source base station (see, Yu: Fig. 3A, HO Information 330-b (equivalent to the second signaling) sent by the Serving BS 105-c and received by the Target BS 105-d), wherein the second signaling is determined by the source base station based on a first signaling (see, Yu: Fig. 3A, Handover Request 340-a (equivalent to the first signaling)) when the UE is handed over to the target base station, the second signaling is sent by the source base station on the time-frequency resource that the first signaling is sent (see, Yu: UE handover process flow of Fig. 3A. Para. [0096] teaches a backhaul link (i.e., a time-frequency resource) that is used for the serving base station (e.g., source base station) to transmit a handover request message to the target base station), the first signaling is an original handover preparation signaling (see, Yu: Fig. 3A, Handover Request 340-a).
Yu does not explicitly teach wherein the source base station determines the second signaling based on the first signaling by: adding overheat-related information of the UE to the original handover preparation signaling to obtain the second signaling.
In the same field of endeavor, Xu teaches wherein the source base station determines the second signaling based on the first signaling by: adding overheat-related information of the UE to the original handover preparation signaling to obtain the second signaling (see, Xu: para. [0202] teaches wherein “When a source base station of the UE triggers the UE to perform the handover, if the source base station previously receives a message reported by the UE in step 2 in any manner in Embodiment 1 to Embodiment 6, the source base station adds, to a handover request message to be sent to a target base station, the message reported by the UE. For example, the message may be used as content of access stratum context (AS context) information included in a handover preparation message.” Here, the message reported by a UE to a source base station in step 2 in any manner in Embodiment 1 to Embodiment 6 is overheat-related information of the UE as disclosed in para. [0108-0190], and the handover request message (i.e., a second signaling) to the target base station carries the message reported by the UE (i.e., overheat-related information in Embodiment 1 to Embodiment 6).); and parsing the second signaling to obtain the overheat-related information of the UE performing a handover operation.
Although it is not explicitly disclosed by Xu, it is well-known and obvious to one of ordinary skill in the art that a handover request message sent by a source base station to a target base station is parsed by the target base station for processing and acknowledgement. In para. [0202], Xu teaches that the source base station previously receives a message reported by the UE in step 2 in any manner in Embodiment 1 to Embodiment 6, which are overheat-related information of the UE performing a handover operation, and the message is used as a content of access stratum context (AS context) information included in a handover preparation message, and thereby is parsed and processed by the target base station.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include the teachings of Xu in order to notify the overheat-related information of the UE received by the source base station to the target base station if the user equipment is handed over from one base station to another base station (see, Xu: para. [0201-0203]). 

Regarding claim 8:
As discussed above, Yu in view of Xu teaches all limitations in claim 7.
	Xu further teaches wherein the overheat-related information of the UE comprises (see, Xu: para. [0202] teaches wherein the message reported by the UE is added to a handover request message sent to a target base station in a handover preparation message.) at least one of: overheat indication information indicating whether the UE is currently overheating (see, Xu: para. [0022] teaches wherein “the first message is used to notify the network device that the overheating problem occurs in the user equipment”), or a recommended configuration of the UE (see, Xu: para. [0023] teaches wherein “the first message includes assistance information”).

Regarding claim 9:
As discussed above, Yu in view of Xu teaches all limitations in claim 7.
	Xu further teaches configuring a wireless link configuration for the UE based on the overheat-related information of the UE (see, Xu: para. [0104] teaches wherein “When an overheating problem occurs, a terminal reports, to a network device, a message used to request the network device to reduce a radio resource configuration of the terminal. Correspondingly, after receiving the message, the network device sends, to the terminal, a message used to instruct the terminal to reduce the radio resource configuration. Correspondingly, after receiving the message sent by the network device, the terminal reduces the radio resource configuration, to alleviate the overheating problem.”).
Although whether the message sent from the network device to the terminal to instruct the terminal to reduce the radio resource configuration is a target base station is not explicitly disclosed by Xu, it is obvious to one of ordinary skill in the art from the teaching of Xu in para. [0201-0203] that the target base station configures a wireless link configuration for the UE (e.g., RRCConnectionReconfiguration) based on the overheat-related information of the UE in response to a handover request message sent by a source base station to alleviate the overheating problem of the UE after a successful handover.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include the teachings of Xu in order for a target base station to send, to a terminal, a message use to instruct the terminal to reduce the radio resource configuration (see, Xu: para. [0104]). 

Regarding claim 10:
Claim 10 is directed towards an apparatus for overheat protection of UE, wherein the apparatus is applied to a source base station (see, Yu: Fig. 3A, Serving BS 105-c), and the apparatus comprises: one or more processors (see, Yu: Fig. 11, Processor 1120); and a memory (see, Yu: Fig. 11, Memory 1125) configured to store processor-executable instructions; wherein the one or more processors are configured to perform the method of claim 1 with no additional limitations. Therefore, claim 10 is rejected under similar rationale to claim 1.

Regarding claim 11:
Claim 11 is directed towards the apparatus of claim 10 that is further configured to perform the method of claim 2. As such, claim 11 is rejected under similar rationale to claim 2.

Regarding claim 12: 
Claim 12 is directed towards the apparatus of claim 10 that is further configured to perform the method of claim 3. As such, claim 12 is rejected under similar rationale to claim 3.

Regarding claim 13:
Claim 13 is directed towards the apparatus of claim 10 that is further configured to perform the method of claim 4. As such, claim 13 is rejected under similar rationale to claim 4.

Regarding claim 14:
Claim 14 is directed towards the apparatus of claim 10 that is further configured to perform the method of claim 5. As such, claim 14 is rejected under similar rationale to claim 5.

Regarding claim 15:
Claim 15 is directed towards the apparatus of claim 10 that is further configured to perform the method of claim 6. As such, claim 15 is rejected under similar rationale to claim 6.

Regarding claim 16:
Claim 16 is directed towards an apparatus for overheat protection of UE, wherein the apparatus is applied to a target base station (see, Yu: Fig. 3A, Target BS 105-d), and the apparatus comprises: one or more processors (see, Yu: Fig. 11, Processor 1120); and a memory (see, Yu: Fig. 11, Memory 1125) configured to store processor-executable instructions; wherein the one or more processors are configured to perform the method of claim 7 with no additional limitations. Therefore, claim 16 is rejected under similar rationale to claim 7.

Regarding claim 17:
Claim 17 is directed towards the apparatus of claim 16 that is further configured to perform the method of claim 8. As such, claim 17 is rejected under similar rationale to claim 8.

Regarding claim 18:
Claim 18 is directed towards the apparatus of claim 16 that is further configured to perform the method of claim 9. As such, claim 18 is rejected under similar rationale to claim 9.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471